Terral, J.,
delivered the opinion of the court.
The order of supersedeas granted by the chancellor was, we' think, unadvisedly made. It is not the policy of this state to have elections, and other political matters of government reerved to legislative discretion, interfered with by the judges and officers of the judicial department of the government. The supersedeas granted by the chancellor in this case has operated to defeat the election ordered by the board of supervisors, for the provisions of law as to the time of holding the- election cannot now be complied with, and we know of no power in the courts to set a time different from that set by the board of supervisors in ordering the election.
Learned counsel have cited us to State v. Sherman, 39 Kan., where the power of courts in that state to restrain the holding of elections, and of fixing, a new time for the holding of them when improperly delayed, is maintained, but the trend of judicial thought in this state is that elections of all sorts are *650not to be interfered with by the courts. Ex parte Wimberly, 57 Miss., 437; Fergerson v. Monroe County, 71 Miss., 524.

The order granting supersedeas is reversed at 'costs of appellees.